(Corrected)
OFFICE ACTION
Allowance Subject Matter
1.	Claims 1-4, 9-17 and 21-27 are allowed.  Following is the Examiner’s reason for allowance:
The closest prior art, U.S. Patent No. 7,190,064 to Wakabayashi et al, does not anticipate or suggest such limitations as: “a passivation layer over the top surface of the active layer and within the opening, wherein the passivation layer is formed of silicon dioxide; the barrier layer continuously covers exposed surfaces within the opening, directly resides over the passivation layer, and resides over top surfaces of the isolation sections of the FEOL portion, wherein the barrier layer is formed of silicon nitride; and the first mold compound resides over the barrier layer, wherein silicon crystal which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer” (as applied to Claims 1 and 13), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

None of cited arts in IDS: 06/01/2020(2Files), 06/02/2020(4Files), 07/30/2020, 11/12/2020 02/15/2021 05/12/2021(2Files), 08/10/2021(2Files), 11/09/2021(2Files) & 01/18/2022(2Files) reads on the claims.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 25, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815